Citation Nr: 1614953	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  13-11 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, including PTSD.

2.  Entitlement to service connection for the residuals of an eye injury.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This appeal to the Board of Appeals (Board) is from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Board notes the Veteran had requested a personal hearing before a member of the Board, but withdrew his request in November 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran's claims require additional development.

In regard to the Veteran's claim to service connect PTSD, the Board observes that it has been noted that his stressor has not been verified.  He is claiming he was physically assaulted in December 1968.  It is unclear whether the provisions of 38 C.F.R. § 3.304(f)(5), which allow alternative evidence to be used to corroborate a stressor, have been properly applied.  Further, the Board has expanded this claim to include all acquired psychiatric disabilities.  The record shows the Veteran has received treatment for depression, but he has not been given a VA examination.  On remand, he must be advised of alternate evidence to support the occurrence of his stressor, and he shall also be given a VA examination.

In regard to bilateral hearing loss, the April 2011 VA examiner opined that hearing loss was not related to service because his hearing was normal on separation.  An updated VA examination report that considers the line of research by Dr. Sharon G. Kujawa shall be obtained.

In regard to his claim to service connect the residuals of an eye injury, the Veteran has asserted he was assaulted while in service, resulting in two black eyes.  His claim has been denied on the basis that he does not have any current diagnoses of the eye.  The record shows that he has glaucoma, dry eye syndrome, cataracts, and dermatochalasis with ptosis.  An opinion shall be obtained as to whether any of these are related to service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his mental health, eyes, and hearing, and make arrangements to obtain all records not already associated with the claims file.

Ask him whether he had any inpatient hospital treatment while in service, or whether he was sent to the hospital after his assault.  If so, records of clinical inpatient treatment STRs must be requested.

2.  Contemporaneously with the above, advise the Veteran of alternative evidence that can be used to corroborate his physical assault, as set forth in 38 C.F.R. § 3.304(f).

3.  Obtain the Veteran's service personnel file.

4.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether the Veteran has an acquired psychiatric disability, to include specific consideration of whether he has PTSD and depression.  The examiner is asked to review the claims file, service records, statements, and medical records prior to the examination.  The examiner is asked to conduct a complete examination along with any usual recommended diagnostic tests.

In regard to PTSD, the examiner is asked whether the Veteran meets the diagnostic criteria for PTSD, contained within the DSM-V?  If so, the examiner is then asked whether it is as likely as not (50 percent or greater probability) that it is related to service.  The Veteran asserts that he was physically assaulted in December 1968, which resulted in two black eyes and a split lip.  This incident is not documented in his records.  The examiner is asked to review his service records and provide an opinion on whether it is as likely as not that such an incident occurred, and also whether it is as likely as not that his current diagnosis is related to that incident.

In regard to depression or any other diagnosis, the examiner is asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that any other diagnosis is related to service, including the assault reported by the Veteran.  

The Board notes that his VA treatment records show mental health treatment.  He also sent statements to VA alleging that he would engage in self-harm or other violence, due to his frustration with the appeals process.  The examiner is asked to elicit a detailed history of his symptoms from the Veteran.  All opinions are to be supported with explanatory rationale that cites to evidence in the record or accepted medical practice.

5.  Obtain an updated VA examination opinion that addresses whether it is as likely as not that hearing loss is related to service.  The Veteran was not diagnosed with hearing loss at separation or during service, but this is not dispositive to the issue of whether current hearing loss is related to acoustic trauma in service.  He has asserted exposure to traumatic noise, including howitzers and other weapons.  

The examiner is asked to provide comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

a. "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

b. Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

c. Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

d. Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

6.  Schedule the Veteran for an appropriate examination for an opinion on whether he has any residuals of an eye injury, and if so, whether it is as likely as not (50 percent or greater probability) that they are the result of two black eyes during service.

The Veteran is diagnosed with glaucoma, dry eye syndrome, cataracts, and dermatochalasis with ptosis.  The examiner is asked to provide opinions on whether these diagnoses can result from trauma, and if so, whether it is as likely as not that the trauma in service (two black eyes) resulted in the current diagnoses, and any other diagnoses made during the examination.  

The examiner is advised that his records do not contain documentation of the black eyes or the assault, but the examiner is asked to provide an opinion on whether such an injury during his time in service (1967 - 1969) could, as likely as not, cause any of his current diagnoses.  The examiner is asked to provide explanatory rationale for all opinions rendered.

7.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

8.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  Such readjudication of the PTSD claim must include consideration of 38 C.F.R. § 3.304(f).  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.
  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




